Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampe (US 2007/0183836).
Regarding claim 1, Lampe discloses an applicator device, comprising: an enclosure (415) defining a plurality of inner volumes forming at least a first and a second reservoir (411a and 411b), the enclosure having an opening at a proximal end of each-of the at least a first and a second one reservoir, wherein a boundary of each opening defines a perimeter of the corresponding reservoir; a first film (416), wherein the first film is fixedly attached along the perimeters of the at least a first and a second reservoir and the first film has at least one frangible aperture (109) within the perimeters of the at least 
Regarding claim 10, Lampe discloses the applicator device of claim 1, wherein the pad is impregnated with at least one of dry components or liquid components (the pad is impregnated with liquid when foil 416 is ruptured).
Regarding claim 23, Lampe discloses the applicator device of claim 1 wherein the first film is further affixed to the enclosure at the perimeter of the enclosure (Fig. 4A).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampe as applied to claim 1 above, and further in view of Samangooie (US 9022679).
Regarding claim 2, Lampe teaches the applicator device of claim 1, but does not teach that at least the first reservoir further comprises markings which in use, direct a user with a suggested optimal grip of the first reservoir.
Samangooie a reservoir that comprises markings (14) which in use, direct a user with a suggested optimal grip of the first reservoir.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the handle of Lampe with the handle of Samangooie that 
Regarding claim 5, Lampe teaches the applicator device of claim 1, but does not teach that the at least a first frangible aperture of the first film is a plurality of micro-perforations.
Samangooie teaches a first frangible aperture of a first film is a plurality of micro-perforations (col. 3, ll. 50-57).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the line of weakness 109 taught by Lampe with the micro-perforations taught by Samangooie, wherein doing so would merely be a matter of simple substitution of one known rupturable means with another.
Regarding claim 6, Lampe teaches the applicator device of claim 1, but does not teach that the at least a first frangible aperture of the first film is at least one hole covered by a pull tab which extends beyond the perimeter of the corresponding reservoir.
Samangooie teaches a first frangible aperture of a first film is at least one hole covered by a pull tab (Fig. 19) which extends beyond the perimeter of the corresponding reservoir (col. 6, ll. 32-39).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the line of weakness 109 taught by Lampe with the at least one hole covered by a pull tab which extends beyond the perimeter of the corresponding reservoir taught by Samangooie, wherein doing so would merely be a matter of simple substitution of one known rupturable means with another.
Regarding claim 7, Lampe teaches the applicator device of claim 1, but does not teach that the at least a first frangible aperture is a burst seal being weaker than a seal joining the first film, the at least one second film, and the pad to the enclosure.

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the line of weakness 109 taught by Lampe with a first frangible aperture is a burst seal being weaker than a seal joining the first film, the at least one second film, and the pad to the enclosure taught by Samangooie, wherein doing so would merely be a matter of simple substitution of one known rupturable means with another.
Claim(s) 11 and 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampe as applied to claim 1 above, and further in view of Gayton (US 7631645).
Regarding claim 11, Lampe teaches the applicator device of claim 1, but does not teach a cover.
Gayton teaches a cover (33).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Lampe with a cover as taught by Gayton for the purpose of closing the container between uses (Gayton, col. 12, ll. 41-44).
Regarding claim 21, Lampe teaches the applicator device of claim 1 but does not teach at least one second film contained wholly within the at least a first or a second reservoir, wherein the at least one second film divides the inner volume of the at least a first or a second reservoir into a plurality of distinct volumes and the at least one second film having at least one frangible aperture.
Gayton teaches a second film (21 between chambers 15a and 15b) contained wholly within at least a first or a second reservoir (12), wherein the at least one second film divides the inner volume of the at least a first or a second reservoir into a plurality of distinct volumes (15a and 15b) and the at least one second film having at least one frangible aperture (dashed lines in Fig. 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Lampe to include at least one second film .
Claim(s) 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampe and Gayton as applied to claim 21 above, and further in view of Samangooie.
Regarding claim 8, the combination of Lampe and Gayton teaches the applicator device of claim 21, but does not teach that the frangible aperture of the at least one second film is a plurality of micro-perforations.
Samangooie teaches a frangible aperture of a film that is a plurality of micro-perforations (col. 3, ll. 50-57).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the frangible aperture of the at least one second film is a plurality of micro-perforations as taught by Samangooie, wherein doing so would merely have been a matter of simple substitution of one film rupturing means with another.
Regarding claim 22, the combination of Lampe and Gayton teaches the applicator device of claim 21, but does not teach that the frangible aperture of the at least one second film is a burst seal being weaker than the seal joining the first film and the pad to the enclosure.
Samangooie teaches a frangible aperture of a film that is a burst seal being weaker than the seal joining the first film and the pad to the enclosure (col. 5, ll. 35-57).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the frangible aperture of the at least one second film is a burst seal being weaker than the seal joining the first film and the pad to the enclosure as taught by .
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampe as applied to claim 1 above, and further in view of May (US 8910830).
Regarding claim 24, Lampe teaches the applicator device of claim 1 but does not teach that the first reservoir further comprises at least one of a capsule or ampoule.
May teaches a reservoir (312) that comprises at least one of a capsule or ampoule (314).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the reservoir of Lampe with at least one of a capsule or ampoule as taught by May for the purpose of enabling storage of materials that are not suitably compatible with the reservoir material (May, col. 1, ll. 24-40).

Response to Arguments

Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.
In response to the argument that Samangooie and Gayton do not teach a plurality of inner volumes forming at least a first and second reservoir and a first film overlying the first and second reservoirs with frangible apertures in the first film overlying these reservoirs, the newly cited Lampe reference teaches these features.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754